SECURED PARTY ASSIGNMENT AND BILL OF SALE SECURED PARTY ASSIGNMENT AND BILL OF SALE (this ?Bill of Sale?) dated January 16, 2009 is made by Private Equity Management Group Financial Corporation, a California corporation (?Secured Party?), for the benefit of IGT, a Nevada corporation, and its designees (collectively, ?Buyer?).RECITALS A.Progressive Gaming International Corporation, a Nevada corporation (?Borrower?), and all Subsidiaries of Borrower described in Schedule 1 attached hereto (which Subsidiaries, together with Borrower, are referred to herein collectively as the ?Credit Parties?) entered into the Credit Agreement, dated as of August 4, 2008 (as amended, restated, supplemented, or otherwise modified from time to time, including all exhibits and schedules thereto, the ?Credit Agreement?), among the Credit Parties, the Lenders parties thereto and Secured Party, as agent for the Lenders; B.Capitalized terms used but not defined herein have the meanings ascribed to them in the Credit Agreement; C.The Credit Parties and Progressive Gaming International (Netherlands) B.V. (collectively, ?Grantors?) have executed and delivered to Secured Party security agreements and other agreements providing security and collateral for the Obligations under the Credit Agreement, all of which agreements are described in Exhibit A (the ?Security Agreements?); D.The Security Agreements secure, among other things, payment and performance of the Obligations arising under the Credit Agreement; E.Grantors have defaulted under their Obligations pursuant to the Credit Agreement and are currently in default; F.Secured Party, as a secured party within the meaning of the New York Uniform Commercial Code (the ?UCC?), has exercised its rights granted under the Security Agreements and wishes to sell all Foreclosure Assets (as hereinafter defined) of Borrower and of those direct and indirect Subsidiaries of Borrower named in Schedule 2 hereto, pursuant to Section 9610 of the UCC and under any other applicable law (together, ?Applicable Law?), in foreclosure of Secured Party?s security interest therein (Borrower and said Subsidiaries are hereinafter referred to as the ?Foreclosure Parties?); G.Pursuant to a private sale under Article 9 of the UCC, Buyer wishes to purchase and acquire all right, title and interest (?Rights?) of Foreclosure Parties in the collateral described in the Security Agreements, tangible and intangible, vested and unvested, choate or inchoate, wherever located, with the exception of the Excluded Assets (as hereinafter defined), including, but not limited to, (i) all registered and unregistered copyrights identified in Exhibit B-1 of this Bill of Sale (the ?Copyrights?); (ii) all domain names identified in Exhibit B-2 of this Bill of Sale (the ?Domain Names?); (iii) all patents identified in Exhibit B-3 of this Bill of Sale (the ?Patents?); (iv) all trademarks identified in Exhibit B-4 of this Bill of Sale (the ?Trademarks?); and all assets listed on Exhibit B-5 of this Bill of Sale (all such Rights of Foreclosure Parties in such assets, Copyrights, Domain Names, Patents, and Trademarks as are described in this recital G, excluding the Excluded Assets, are collectively herein referred to as the ?Foreclosure Assets?); H.Buyer also wishes to purchase and acquire the following described property, with the exception of the Excluded Assets (?Direct Sale Assets?), directly from the parties named in this recital H (?Direct Sale Parties?), pursuant to all such written documents, purchase agreements, transfer agreements, assignments and bills of sale (including this Bill of Sale) as shall be mutually acceptable Buyer and Direct Sale Parties (?Direct Sale Documents?): (i)all shares in the capital of Progressive Gaming International (Netherlands) B.V. (the ?Netherlands Stock?) for an aggregate purchase price of US$2,538,000.00 pursuant to the Share Purchase Agreement (the ?Netherlands Agreement?) dated the date hereof between IGT-Europe B.V., Borrower and Secured Party; (ii)all the stock capital of PGIC Holdings Limited (the ?UK Stock?) for an aggregate purchase price of US$140,000.00 pursuant to the Share Purchase Agreement dated the date hereof between IGT-UK Gaming Limited, Borrower and Secured Party (the ?UK Agreement?); (iii)all of the share capital of PGI (Macao) Limited (the ?Macao Stock?) for an aggregate purchase price of US$1,665,000.00 pursuant to a document entitled Sale of Shares in the Share Capital of PGI (Macao) Limited (the ?Macao Agreement?) dated the date hereof between Progressive Gaming International (Australia) Pty Ltd., Borrower, IGT Asia, LDA, International Game Technology, PGI (Macao) Limited and Secured Party; and (iv)substantially all of the assets (other than excluded assets) of Progressive Gaming International (Australia) Pty Ltd. for an aggregate purchase price of US$543,000.00 pursuant to the Asset Purchase Deed (the ?Australia Agreement?) dated the date hereof between Progressive Gaming International (Australia) Pty Ltd., IGT (Australia) Pty Ltd. and Secured Party. I.International Game Technology is also acquiring from Secured Party on the date hereof all of Secured Party?s rights under the Credit Agreement and the Security Agreements (the ?Senior Loan Assets?) for a purchase price of US$2,261,000.00 pursuant to the Assignment and Acceptance Agreement dated the date hereof between Buyer, Secured Party and Borrower (the ?Loan Purchase Agreement?). NOW, THEREFORE, in consideration of the purchase price set forth below, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Purchase and Sale of Foreclosure Assets and Senior Loan Assets. On the terms and subject to the conditions set forth in this Bill of Sale, Secured Party does hereby sell, convey, transfer and assign to Buyer all Foreclosure Assets, to have and hold the same for its own use and benefit forever, including, without limitation thereto, all Rights of Foreclosure Parties in and to the following property, but only to the extent that such property is included in the description of the collateral set forth in the Security Agreements to which the Foreclosure Parties are parties: (a)the Copyrights, and derivative works thereof, for the United States and its territorial possessions and in all foreign countries, including all rights of action on account of past, present and future unauthorized use or infringement of said Copyrights; (b)the Domain Names; (c)the Patents, including patent applications and inventions identified therein; and in and to all patents to be obtained by said applications or by any continuations, continuations-in-part, divisions, renewals, or substitutes thereof filed after the date of this Bill of Sale; and as to any reissue or re-examination of such Patents; for the United States and its territorial possessions and in all foreign countries, including all rights to claim priority, to file applications and obtain patents, utility models, industrial models and designs in its own name; and all rights of action on account of past, present and future unauthorized use or infringement of said Patents; and (d)the Trademarks, including all intent to use applications that are being acquired along with the business associated therewith, together with the goodwill of the business symbolized by the Trademarks, as well as its entire right, title and interest in and to all registrations of the Trademarks heretofore granted or applied for, any and all common law rights to the Trademarks in the United States and any state thereof and in any country in the world, and any and all claims and demands Grantors may have either at law or in equity arising out of any past infringements. Secured Party does hereby expressly agree that Buyer may, at its expense, singly, undertake procedures to record the transfer of the Trademarks to Buyer in the United States Patent and Trademark Office or other applicable agency or governmental entity. 2.Purchase and Sale of Direct Sale Assets. On the terms and subject to the conditions set forth in this Bill of Sale, as applicable, Secured Party does hereby sell, convey, transfer and assign to Buyer all of its Rights, if any, in and to the Direct Sale Assets (other than the UK Stock), to have and hold the same for its own use and benefit forever. Notwithstanding any provision to the contrary herein contained, if any of the valid and fully enforceable provisions of this Bill of Sale conflict or are inconsistent with the provisions of any of the valid and fully enforceable provisions of the Direct Sale Documents (other than the UK Agreement), the provisions of this Bill of Sale shall be controlling. 3.Purchase Price; Foreign Conditions. The consideration for the sale of the Foreclosure Assets, the Secured Party's Rights in the Direct Sale Assets and the Senior Loan Assets (sometimes herein referred to, collectively, as the ?Purchased Assets?) shall be cash in the amount of US$16,237,000.00 (the ?Purchase Price?), such amount to be paid, subject to the terms hereof, in full directly to Secured Party (except for US$888,300.00 payable with respect to 35% of the Netherlands Stock, which shall be for the account of Borrower) by Buyer against the execution and delivery by Secured Party of this Bill of Sale and the Direct Sale Documents (sometimes herein referred to, collectively, as the ?Transfer Documents?) by wire transfer of immediately available funds to an account designated in writing by Secured Party (the ?Closing Date?). The fully executed Bill of Sale shall be delivered upon Secured Party confirming that the full amount of the Purchase Price has been received by said bank pursuant to Secured Party's wire transfer instructions. Of the total amount of the Purchase Price, US$4,000,000.00 (the ?Trust Amount?) shall, immediately upon delivery to Secured Party, be placed and held in trust in the United States in a segregated account of Secured Party maintained at East West Bank, all details of which are disclosed to Buyer, for the benefit of Buyer until the occurrence of the Funds Release Condition (as defined below). Upon occurrence of the Funds Release Condition, the Trust Amount will automatically, and without the need for further action or consent by any person or entity, be paid and applied as consideration for the Direct Sale Assets to the Secured Party at the direction of Borrower or its Affiliates as provided in the Direct Sale Documents. Each of Secured Party and Borrower agrees, on behalf of themselves and each other entity that they control, directly, or indirectly, that notwithstanding any provision of any Direct Sale Document to the contrary, it shall be an additional condition to the obligation of each IGT Party under each Direct Sale Document that the Funds Release Condition shall have occurred. For the purposes of this Bill of Sale:?Funds Release Condition? occurs when each of the following has occurred on or before 5:00 PM Las Vegas, Nevada time on January 30, 2009 (the ?Termination Date?):a) The PGIC Actions have been fully performed; andb) The PEM Actions have been fully performed; andc) The Non Party Actions have been fully performed;unless there is a failure to be fully performed of any PGIC Action, PEM Action or Non Party Action and each such failure is the result solely of a failure by an IGT Party to perform an IGT Action that is legally able to be performed by such IGT Party or that could legally be performed by such IGT Party if it or another IGT Party were to employ its reasonable best efforts in which case the particular failure will be excused.?IGT Party? means each Buyer and Affiliate of Buyer that is party to the Direct Sale Document in question.?IGT Actions? refers to the actions and deliveries designated on Schedule 3 hereto as ?IGT Actions? having been taken or made, remaining in full force and effect, and not being subject to any stay, injunction, or prohibition on performance.?PGIC Actions? refers to the actions and deliveries designated on Schedule 3 hereto as ?PGIC Actions? having been taken or made, remaining in full force and effect, and not being subject to any stay, injunction, or prohibition on performance.?PEM Actions? refers to the actions and deliveries designated on Schedule 3 hereto as ?PEM Actions? having been taken or made, remaining in full force and effect, and not being subject to any stay, injunction, or prohibition on performance.?Non Party Actions? refers to the actions and deliveries on the part of persons or entities (public or private) designated on Schedule 3 hereto as ?Non Party Actions? having been taken or made, remaining in full force and effect, and not being subject to any stay, injunction, or prohibition on performance.Secured Party hereby (i) agrees to pay the Trust Amount to Buyer within two business days of the occurrence of the Termination Date and (ii) irrevocably appoints and constitutes Buyer as its lawful agent and attorney in fact, which appointment in coupled with an interest, with full power of substitution and resubstitution, to cause the Trust Amount to be transferred and released to Buyer free and clear of any adverse claim of any person or entity if the Funds Release Condition has not occurred by the Termination Date if such payment and release is not made by the close of business on such second business day. Notwithstanding the foregoing, if the Funds Release Condition fails to occur before January 30, 2009 solely because any IGT Party fails to use its best efforts to perform or cause to be performed any IGT Action (after written notice from Secured Party and a reasonable opportunity to cure), then the amount specified below shall be released from the Trust Amount as provided above:Direct Sale Document Under Which the Uncured IGT Party Failure Occurs Percentage of Trust Amount To Be Released in the Case of Uncured IGT Party Failure UK Agreement
